The Attorney                General of Texas
                         January   23,   1978




Honorable Alton D. Ice,                  Opinion No. H-1119
 Executive Director
The Advisory Council for Technical-      Re: Whether Advisory Council for
 Vocational Education in Texas           Technical-Vocational Education is a
P. 0. Box 1888                           State agency.
Austin, Texas 78767

Dear Mr. Ice:

      You inquire whether the Advisory Council for Technical-Vocational
Education is a State agency, so that its executive head may claim actual
expenses under the following provision of the Appropriations Act:

              Sec. 15. EXCEPTIONS To THE PER DIEM AND
           TRAVEL ALLOWANCES.
           a. Judicial officers authorized by law and executive
           heads of State agencies, including the Executive
           Director of the Legislative Council and Secretary of
           the Senate, shall be reimbursed for their actual meals,
           lodging and airport parking fees (exclusive of expenses
           related to personally owned automobiles and commer-
           cial transportation    which shall be paid as provided
           under other sections of this article) when traveling on
           official business either in or out of the state.

General Appropriations    Act, Acts 1977, 65th Leg., ch. 872, art. V, S 15a.

       The Advisory Council was established pursuant to chapter 31 of the
Education Code to comply with the federal Vocational Education Act of 1963,
as amended.     Education Code S 31.02; see 20 U.S.C. SS 2301 - 2461. The
federal act provides financial assistance=    the states to improve vocational
education.    Participating states must designate one state board as the sole
agency responsible for administering programs under the Act. 20 U.S.C.
S 2304(a)(l). In Texas, the State Board for Vocational Education has this
function.    Rducation Code SS ll.41, 31.33, 31.39, 31.40. The state must also
establish an advisory council to advise the state board on planning and policy,
to evaluate vocational education programs, and to report annually to the
federal government on the effectiveness of the state’s programs. 20 U.S.C.
S 2305. The council fills this requirement.
                                                                               .     .




Honorable Alton D. Ice   -   Page 2        (R-1119)



       The essence of your question is whether the council Is an independent body or
is a branch or division of the Central Education Agency. Ihe comicilL role is one
of recommending, and the State Board of Vocational Education has the final
authority to accept or reject the council’s recommendations.          Education Code
S 31.39(a). However, we believe there are numerous statutory indications that the
Legislature intended that the council be independent.    ‘Ihe council was created by
statute and specifically replaces an earlier advisory body created by administrative
action of the State Board of Vocational Education. Education Code S 31.32. It was
the purpose of the statute to make the advisory council the one part of the state’s
educational system which Is responsible for the development of a program to train
manpower in order to further industrial and economic development.            Education
Code S 31.02.

       Although the members of the council are appointed by the State Board of
Education, they are first recommended by the Governor and then confirmed by the
Senate. Education Code S 31.12. The council elects its own officers, adopts its own
rules, hires its own staff and calls its own meetings. Education Code SS 31.14, 31.15,
31.18 and 31.19. The council is given extensive authority to make studies and
recommendations, and the State Board of Vocational Education is required by law
to act on those recommendations.      Education Code SS 31.33, 31.34 and 31.39.

       Additionally, the Texas Education Agency, along with all other Boards and
agencies, is directed to cooperate with the council. Education Code S 31.36. The
council may accept gifts and grants on its own authority.   Education Code S 31.38.
It is authorized to enter Into contracts with public bodies, corporations        and
individuals. Education Code S 31.37. It is significant that this section of the Code
refers to contracts between the council and “any other state governmental agency.”

      In light of the extensive, independent powers given the Advisory Council it is
our view that it is a State agency within the meaning of article V, section 15a of
the Appropriations Act and that its executive head is the executive director of a
State agency.

                                   SUMMARY

            The Advisory Council for Technical-Vocational     Education in
            Texas is a State agency and its executive director is entitled
            to reimbursement for actual travel expenses under article V,
            section 15a of the Appropriations Act.

                                                 Very truly yours,



                                       /
                                                 Attorney General of Texas
                                   i




                                            p.   4573
Honorable Alton D. Ice   -   Page 3   (H-1119)



APPROVED:




7Jf&Z&&
Opinion Committee   ’

jst




                                       p.   4574